EXHIBIT 10.36
 


________________________________________________________
 
REGISTRATION RIGHTS AGREEMENT
 
between
 
DWG CORPORATION
 
and
 
DWG ACQUISITION GROUP, L.P.
 
________________________________________________________
 

 
- 1 -

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT, dated as of April 23, 1993, by and between DWG
Corporation, an Ohio corporation (the "Company"), and DWG Acquisition Group,
L.P., a Delaware limited partnership ("DAG").
 
1. Background.  DAG has entered into that certain Stock Purchase Agreement among
Victor Posner ("Posner"), Security Management Corp., a Maryland corporation
("SMC") and Victor Posner Trust Number 20, a trust organized under the laws of
the State of Florida (the "Trust") dated as of October 1, 1992 and as
subsequently amended (the "Agreement"), providing for, among other things, the
purchase by DAG from Posner, SMC and the Trust of 5,982,866 shares of common
stock, par value $.10 per share, of the Company (the "Shares").
 
2. Registration under Securities Act.
 
2.1. Registration on Request.  (a)    Request.  At any time after the date
hereof, the holders of Registrable Securities (as hereinafter defined)
(hereinafter each such Person is a "Holder"), holding an aggregate of 25% of the
Registrable Securities shall have the right to request, in a writing to the
Company, that the Company effect a registration with the Commission (as
hereinafter defined) under the Securities Act (as hereinafter defined) of no
less than fifty (50%) percent of such requesting Holders' Registrable
Securities; provided, however, that the Company shall not be obligated to effect
more than two registrations pursuant to this Section 2.1.  The Company will
promptly give written notice of any such requested registration to all Holders
and thereupon, the Company will use its best efforts to effect the registration
under the Securities Act of:
 

 
- 2 -

--------------------------------------------------------------------------------

 

the Registrable Securities which the Company has been so requested to register
by the Holders requesting registration pursuant to the first sentence of
Section 2.l(a) (the "Requesting Holders"); and
 
(i) Subject to Section 2.l(b), all other Registrable Securities which the
Company has been requested to register by the Holders by written request given
to the Company within 30 days after the giving of such written notice by the
Company, all to the extent requisite to permit the disposition of the
Registrable Securities so to be registered.  If the Requesting Holders so elect,
the offering of the Registrable Securities pursuant to this Section 2.1(a) shall
be in the form of an underwritten offering.
 
(b) If the managing underwriter of any underwritten offering shall advise the
Company and the Requesting Holders in writing that, in its opinion, the number
of securities requested to be included in such registration exceeds the number
which can be sold in such offering within a price range acceptable to 66-2/3% of
the Requesting Holders (by number of shares sought to be registered), the
Company shall include in such registration the number of Registrable Securities
which in the opinion of such managing underwriter can be sold within such price
range, and such securities shall be allocated, first pro rata among the
Requesting Holders, then, to the extent any Registrable Securities remaining,
pro rata among the Holders requesting to have Registrable Securities included
pursuant to Section 2.l(a)(ii) on the basis of the relative number of
Registrable Securities requested by each such Holder to be included in such
registration.
 
(c) Registration Statement Form.  Registrations under this Section 2.1 shall be
on such appropriate registration form of the Commission (i) as shall be selected
by the Company and as shall be reasonably acceptable to a majority of the
Requesting Holders (by number of shares
 

 
- 3 -

--------------------------------------------------------------------------------

 

sought to be registered) and (ii) as shall permit the disposition of such
Registrable Securities in accordance with the intended method or methods of
disposition.
 
(d) Expenses.  The Company will pay promptly all Registration Expenses (as
hereinafter defined) in connection with the registration requests made pursuant
to this Section 2.1.
 
(e) Effective Registration Statement.  A registration requested pursuant to this
Section 2.1 shall not be deemed to have been effected (i) unless a registration
statement with respect thereto has become effective, (ii) if after it has become
effective, such registration is interfered with by any stop order, injunction or
other order or requirement of the Commission or other governmental agency or
court for any reason not the fault of the Registering Holders and 85% or more of
the Registrable Securities covered thereby have not been sold, or (iii) if the
conditions to closing specified in the selling agreement or underwriting
agreement entered into in connection with such registration are not satisfied or
waived, other than by reason of a failure on the part of any Registering Holder
who is a party to the underwriting agreement or selling agreement to satisfy a
covenant or condition contained therein (such registration to be deemed to have
been effected in favor only of such defaulting Registering Holder and no other
Registering Holder).
 
(f) Underwriters.  The managing underwriter or underwriters of any underwritten
offering effected pursuant to this Section 2.1 shall be selected by the Company
and within ten (10) days of such selection, the Company shall notify the
Requesting Holders of the selection.  The selection of the underwriters shall be
subject to the approval of at least a majority of the Requesting Holders (by
number of Registrable Securities sought to be registered), which approval shall
not be unreasonably withheld and shall be given within 10 days after the
 

 
- 4 -

--------------------------------------------------------------------------------

 

Company notifies the Requesting Holders of the selection, and the price, terms
and provisions of the offering, shall be subject to the approval of at least 66
2/3% of the Requesting Holders (by number of Registrable Securities sought to be
registered).
 
2.2. Incidental Registration
 
.
(a) Right to Include Registrable Securities.  If the Company at any time
proposes to register any of its securities under the Securities Act (other than
by a registration on Form S-4, Form S-8 or any successor or similar form and
other than pursuant to a registration statement requested pursuant to Section
2.1 hereof), whether or not for sale for its own account or as a result of a
demand from a security holder, and if the registration form proposed to be used
may be used for the registration of the Registrable Securities, it will each
such time give prompt written notice to all Holders of its intention to do so
and of such holders' rights under this Section 2.2.  Upon the written request of
any Holder made within 30 days after the receipt of any such notice (which
request shall specify the Registrable Securities intended to be disposed of by
such Holder), the Company will use its best efforts to effect the registration
with the Commission under the Securities Act of all Registrable Securities which
the Company has been so requested to register, to the extent required to permit
the disposition of the Registrable Securities so to be registered, provided,
however, that if, at any time after giving written notice of its intention to
register any securities and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to register or to delay registration of such
securities, the Company shall give written notice of such determination to each
Holder, thereupon, (i) in the case of a determination not to register, shall be
relieved of its obligation to register any Registrable Securities in connection
with such
 

 
- 5 -

--------------------------------------------------------------------------------

 

registration (but not from its obligation to pay the Registration Expenses in
connection therewith), without prejudice, however, to the rights of any Holder
entitled to do so, to request that such registration be effected as a
registration under Section 2.1, and (ii) in the case of a determination to delay
registering, shall be permitted to delay registering any Registrable Securities,
for the same period as the delay in registering such other securities.  No
registration effected under this Section 2.2 shall relieve the Company of its
obligation to effect any registration upon request under Section 2.1.  The
Company will pay all Registration Expenses in connection with each registration
of Registrable Securities requested pursuant to this Section 2.2.
 
(b) Apportionment in Incidental Registrations.  If (i) a registration pursuant
to this Section 2.2 involves an underwritten offering of the securities being
registered, whether or not for sale for the account of the Company, to be
distributed (on a firm commitment basis) by or through one or more underwriters,
and (ii) the managing underwriter of such underwritten offering shall inform the
Company in writing of its good faith belief that the number of securities
requested to be included in such registration exceeds the number which can be
sold in (or during the time of) such offering or that the inclusion of such
number of securities would adversely affect the marketing of the securities to
be sold by the Company or the security holder or security holders upon whose
exercise of demand registration rights the Company is registering securities,
then the Company shall include, to the extent of the number and type which the
Company is so advised can be sold in (or during the time of) such offering,
first, either (A) in the case of a registration proposed by the Company for its
own account, all securities proposed by the Company to be sold for its own
account, or (B) in the case of a registration of any securities to be
 

 
- 6 -

--------------------------------------------------------------------------------

 

registered by the Company for the accounts of other Persons pursuant to the
exercise of demand registration rights granted pursuant to an applicable
registration rights agreement between the Company and such other Person, the
securities requested to be registered by such Person but only in such amount and
to the extent required by such agreement and subject to the provisions of
Section 7 hereof; second, such Registrable Securities requested to be included
in such registration pursuant to Section 2.2 of this Agreement and such other
securities requested to be included pursuant to the registration rights
agreement between the Company and SMC dated the date hereof (the "SMC
Agreement") notwithstanding any subsequent amendment or modification thereof,
pro rata between the security holders under this Agreement and the SMC Agreement
and third, such securities proposed to be registered by the Company for the
accounts of other persons which must be included, pro rata.
 
2.3. Registration Procedures.  If and whenever the Company is required to use
its best efforts to effect the registration of any Registrable Securities under
the Securities Act as provided in Sections 2.1 and 2.2, the Company will, as
promptly as possible:
 
(i) select, in accordance with terms of this Agreement, underwriters, counsel
and independent accountants for the Company in connection with such
registration;
 
(ii) prepare and (as promptly thereafter as practicable and in any event within
45 days after the end of the 30-day period within which requests for
registration may be given to the Company) file with the Commission the requisite
registration statement to effect such registration and thereafter use its best
efforts to cause such registration statement to become effective and to remain
effective for the period specified in Section 2.3(iii), provided, however, that
the Company may discontinue any registration of its securities which are not
Registrable Securities (and, under the circumstances specified in Section
2.2(a), its securities which are Registrable Securities) at any time prior to
the effective date of the registration statement relating thereto;
 

 
- 7 -

--------------------------------------------------------------------------------

 
 
 
(iii) prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective for a period of
not more than six months (or such shorter period which will terminate when all
Registrable Securities covered by such registration statement have been sold
(but not before the expiration of the period referred to in Section 4(3) of the
Securities Act and Rule 174 thereunder, if applicable)) after the date of the
original filing and to comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such registration
statement until such time as all of such securities have been disposed of in
accordance with the intended methods of disposition by the Registering Holders
thereof set forth in such registration statement; provided, however, that at a
reasonable time before filing any registration statement or prospectus or
supplement or amendment thereto, the Company shall furnish drafts of such
documents to counsel for the Registering Holders, which documents shall be
subject to reasonable review by such counsel and further, provided that there
shall not be counted as part of the six months any period during which the
prospectus may not be used pursuant to the last paragraph of this Section 2.3;
 
(iv) furnish to each Registering Holder and to any underwriter such number of
conformed copies of such registration statement and of each such amendment and
supplement thereto (in each case including all exhibits), such number of copies
of theprospectus contained in such registration statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 or Rule 430A under the Securities Act, in conformity with
the requirements of the Securities Act, documents incorporated by reference in
such registration statement, amendment, supplement or prospectus and such other
documents (in each case including all exhibits), as a Registering Holder or
underwriter may reasonably request;
 

 
- 8 -

--------------------------------------------------------------------------------

 

(v) use its best efforts to register or qualify all Registrable Securities and
other securities covered by such registration statement under such other
securities or blue sky laws of such jurisdictions as a majority of the
Registering Holders (by number of shares sought to be registered) or the
underwriter shall reasonably request, to keep such registration or qualification
in effect for so long as such registration statement remains in effect, and take
any other action which may be reasonably necessary or advisable to enable the
Registering Holders to consummate the disposition in such jurisdictions of the
securities owned by such Registering Holders, except that the Company shall not
for any such purpose be required to qualify generally to do business as a
foreign corporation in any jurisdiction wherein it would not but for the
requirements of this subdivision 2.3(v) be obligated to be so qualified, to
subject itself to taxation in any such jurisdiction or to consent to general
service of process in any such jurisdiction;
 
(vi) use its best efforts to cause all Registrable Securities covered by such
registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the
Registering Holders to consummate the disposition of such Registrable
Securities;
 

 
- 9 -

--------------------------------------------------------------------------------

 

 
(vii) furnish to each Registering Holder and the underwriters a signed
counterpart of: (x) an opinion of counsel for the Company, dated the effective
date of such registration statement (or, if such registration includes an
underwritten public offering, dated the date of the closing under the
underwriting agreement) covering such matters as are customarily covered by
opinions of issuer's counsel delivered to underwriters in underwritten public
offerings of securities; and (y) a "comfort" letter, dated the effective date of
such registration statement (and, if such registration includes an underwritten
public offering, dated the date of the closing under the underwriting
agreement), signed by the independent public accountants who have certified the
Company's financial statements included in such registration statement, covering
matters which are customarily covered in accountants' letters delivered to the
underwriters in underwritten public offerings of securities, and such other
financial matters as the underwriters may reasonably request;
 
(viii) notify each Registering Holder at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, upon discovery
that, or upon the happening of any event as a result of which, the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances under which they were made, and at the request of any
such Registering Holder promptly prepare and furnish to such Registering Holder
a reasonable number of copies of any supplement to or amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances under which they were made;
 

 
- 10 -

--------------------------------------------------------------------------------

 

(ix) otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve months, but not more than eighteen months, beginning with the first
full calendar month after the effective date of such registration statement (as
the term "effective date" is defined in Rule 158 under the Securities Act),
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder, and will furnish to each Registering
Holder, underwriter and Registering Holders' or underwriter's counsel, at least
two business days prior to the filing thereof, a draft copy of any amendment or
supplement to such registration statement or prospectus and shall not file any
such amendment or supplement which does not comply in all material respects with
the requirements of the Securities Act or of the rules or regulations
thereunder;
 
(x) provide and cause to be maintained a transfer agent for all Registrable
Securities covered by such registration statement from and after a date not
later than the effective date of such registration statement;
 

 
- 11 -

--------------------------------------------------------------------------------

 

(xi) use its best efforts (A) to list all Registrable Securities covered by such
registration statement on any securities exchange on which any of the same class
of the Registrable Securities is then listed or (B) in the event such securities
are not so listed, to have such Registrable Securities qualified for inclusion
on the NASDAQ National Market System, if the Registrable Securities are then so
qualified or (C) in the event such securities are not so listed or qualified, to
have such Registrable Securities qualified for inclusion on the NASDAQ System;
and
 
(xii) furnish unlegended certificates representing ownership of the Registrable
Securities then being sold in such denominations as shall be requested by
Registering Holders or underwriters.
 
The Company may require each Registering Holder to promptly furnish the Company,
as a condition precedent to including such Registering Holder's Registrable
Securities in any registration, such information regarding such Registering
Holder and the distribution of such securities as the Company may from time to
time reasonably request in writing.
 
Each Holder agrees, by acquisition of such Registrable Securities, that upon
receipt of any notice from the Company of the happening of any event of the kind
described in subdivision (viii) of this Section 2.3, such Holder will forthwith
discontinue such Holder's disposition of Registrable Securities pursuant to the
registration statement relating to such Registrable Securities until such
Holder's receipt of the copies of the supplemented or amended prospectus
contemplated by subdivision (viii) of this Section 2.3 and, if so directed by
the Company, will deliver to the Company (at the Company's expense) all copies,
other than permanent file copies, then in such Holder's possession, of the
prospectus and any amendments or supplements thereto relating to such
Registrable Securities current at the time of receipt of such notice.
 

 
- 12 -

--------------------------------------------------------------------------------

 

 
2.4. Underwritten Offerings.
 
(a) Requested Underwritten Offerings  If requested by the underwriters for any
offering by Holders pursuant to a registration requested under Section 2.1, the
Company will enter into an underwriting agreement with such underwriters for
such offering, such agreement to be satisfactory in substance and form to the
Company, the Requesting Holders and the underwriters and to contain such
representations and warranties by the Company and such other terms as are then
generally prevailing in agreements of such type, including, without limitation,
indemnities to the effect and to the extent provided in Section 2.8 hereof.  The
Requesting Holders and the Company will cooperate in the negotiation of the
underwriting agreement, provided that nothing herein contained shall diminish
the foregoing obligations of the Company.  The Registering Holders shall be
parties to such underwriting agreement.  No Registering Holder shall be required
to make any representations or warranties to or agreements with the Company or
the underwriters other than representations, warranties or agreements to or for
the benefit of the Company and such underwriters regarding such Registering
Holder, such Registering Holder's Registrable Securities, any other information
supplied in writing by such Registering Holder to the Company specifically for
use in the Registration Statement and any other representation required by law.
 
(b) Incidental Underwritten Offerings.  If the Company at any time proposes to
register any of its securities under the Securities Act as contemplated by
Section 2.2 and its securities are to be distributed by or through one or more
underwriters, the Company will, if requested by any Holder as provided in
Section 2.2 and subject to the provisions of Section 2.2(b), use its best
efforts to arrange for such underwriters to include all the Registrable
Securities to be offered and
 

 
- 13 -

--------------------------------------------------------------------------------

 

sold by such Holder among the securities to be distributed by such
underwriters.  The Registering Holders shall be parties to the underwriting
agreement between the Company and such underwriters.  No Registering Holder
shall be required to make any representations or warranties to or agreements
with the Company or the underwriters other than representations, warranties, or
agreements to or for the benefit of the Company and such underwriter regarding
such Registering Holder, such Registering Holder's Registrable Securities and
any other information supplied in writing by such Registering Holder to the
Company specifically for use in the registration statement and any other
representation required by law.
 
(c) Participation in Underwritten Registrations.  No Person may participate in
any underwritten registration hereunder unless such person (i) agrees to sell
such Person's securities on the basis provided in any underwriting arrangements
approved by the persons entitled hereunder to approve such arrangements and (ii)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements.
 
(d) Holdback Agreements.  (i)  Each Holder agrees not to effect any sale or
distribution, of any Registrable Securities or any securities convertible into
or exchangeable or exercisable for such Registrable Securities, including a sale
pursuant to Rule 144, during the 14 days prior to and the 180-day period
beginning on the effective date of a registration statement, if and to the
extent requested by the Company, in the case of a non-underwritten public
offering or if and to the extent requested by the managing underwriter in the
case of an underwritten public offering.
 

 
- 14 -

--------------------------------------------------------------------------------

 

            (ii) The Company agrees, if so required by the managing underwriter,
(x) not to effect any sale or distribution of its equity securities, or any
securities convertible into or exchangeable or exercisable for such securities,
during the 14 days prior to and during the 180-day period beginning on the
effective date of any underwritten registration pursuant to Section 2 hereof
(except as part of such underwritten registration or pursuant to registrations
on Form S-8 or S-4 or any successor form), and (y) to use its best efforts to
cause each holder of at least 5% (on a fully-diluted basis) of its equity
securities, or any securities convertible into or exchangeable or exercisable
for such securities (other than securities purchased in a registered offering)
to agree not to effect any sale or distribution of any such securities during
such period (except as part of such underwritten registration).
 
2.5. Preparation; Reasonable Investigation.  In connection with the preparation
and filing of each registration statement under the Securities Act pursuant to
this Agreement, the Company will give the Registering Holders, the underwriters
and their respective counsel and accountants, the timely opportunity to
participate in the preparation of such registration statement, each prospectus
included therein or filed with the Commission, and each amendment thereof or
supplement thereto, and will give each of them such access to its books and
records and such opportunities to discuss the business of the Company with its
officers and the independent public accountants who have certified its financial
statements as shall be necessary, in the opinion of each of such Registering
Holders' and such underwriters' respective counsel, to conduct appropriate due
diligence within the meaning of the Securities Act.
 
2.6. Rights of Holders.  If any such registration statement refers to any Holder
by name or otherwise as the holder of any securities of the Company, then such
holder shall have the right to require (a) the insertion therein of language, in
form and substance reasonably
 

 
- 15 -

--------------------------------------------------------------------------------

 

satisfactory to the Company, to the effect that the naming of such holder does
not necessarily make such holder a controlling Person within the meaning of the
Securities Act (each such Person hereinafter a "Controlling Person" and
collectively "Controlling Persons") of the Company and is not to be construed as
a recommendation by such holder of the investment quality of the Company's debt
or equity securities covered thereby and that such naming does not imply that
such holder will assist in meeting any future financial requirements of the
Company, or (b) in the event that such reference to such holder by name or
otherwise is not required by the Securities Act or any rules and regulations
promulgated thereunder, the deletion of the reference to such holder.
 
2.7. Postponement of Registration.  If at the time of any request to register
Registrable Securities pursuant to Section 2.1 hereof, the Company is engaged in
or in good faith has plans to engage in any financing, acquisition, corporate
reorganization or other material transactions involving the Company which the
Company's Board of Directors determines in its good faith reasonable judgment
would be adversely affected by the filing of any registration statement
otherwise required to be prepared and filed pursuant to Section 2.1, the Company
shall be entitled to postpone for a reasonable period of time (but not exceeding
120 days from the date of the request), the filing of such registration
statement and shall promptly give the Requesting Holders written notice of such
determination, containing a general statement of the reasons for such
postponement and an approximation of the anticipated delay (which shall be kept
confidential by such Requesting Holders).  If the Company shall so postpone the
filing of the registration statement, the Requesting Holders holding not less
than 50% of the Registrable Securities of the Requesting Holders shall have the
right to withdraw the request for registration
 

 
- 16 -

--------------------------------------------------------------------------------

 

by giving written notice to the Company within 30 days after receipt of the
notice of postponement and, in the event of such withdrawal, such withdrawn
request shall not be counted for purposes of the requests for registration to
which Holders are entitled pursuant to Section 2.1 hereof.  Such right to delay
a request for registration pursuant to this Section 2.7 may not be exercised
more than once in any two-year period.
 
2.8. Indemnification.  (a)  Indemnification by the Company.  In the event of any
registration of any Registrable Securities under the Securities Act, the Company
will, and hereby does, indemnify and hold harmless, each Registering Holder, its
directors, officers, employees, attorneys, agents and affiliates, and each
Controlling Person, if any, of such Registering Holder, against any settlement,
losses, claims, damages or liabilities, joint or several, to which such
Registering Holder or any such director, officer, employee, attorney, agent,
affiliate, or Controlling Person may become subject under the Securities Act or
otherwise, insofar as such settlement, losses, claims, damages or liabilities
(or actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of any material fact contained in any registration statement under
which such Registrable Securities were registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained therein
or used in association therewith, or any amendment or supplement thereto or any
document incorporated by reference therein, or (ii) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and the Company will
reimburse each such Registering Holder, and each such director, officer,
employee, agent, attorney, affiliate, and Controlling Person for any legal or
any other expenses reasonably incurred by them in
 

 
- 17 -

--------------------------------------------------------------------------------

 

connection with investigating or defending any such settlement, loss, claim,
liability, action or proceeding; provided that the Company shall not be liable
in any such case to any particular Registering Holder or its director, officers,
employees, agents, attorneys, affiliates or Controlling Persons to the extent
that any such settlement, loss, claim, damage, liability (or action or
proceeding in respect thereof) or expense arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in such registration statement, any such preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement in reliance upon and in
conformity with written information furnished to the Company by such Registering
Holder or such director, officer, agent, affiliate or Controlling Person
specifically stating that it is for use in the preparation thereof.  Such
indemnity and reimbursement obligation shall remain in full force and effect
regardless of any investigation made by or on behalf of such Registering Holder
or any such director, officer, agent, affiliate or Controlling Person of such
Registering Holder and shall survive the transfer of such Registrable Securities
by such Registering Holder.  If the offering pursuant to any registration
statement provided for under this Agreement is made through an underwriter, the
Company agrees to indemnify the underwriter, its officers and directors and each
Controlling Person of such underwriter to the same extent as hereinbefore
provided; provided, that the Company shall not be required to indemnify any such
underwriter, or any officer or director of such underwriter, or any Controlling
Person of such underwriter, to the extent the settlement, loss, claim, damage or
liability results from such underwriter's failure to send or to give a copy of
the final prospectus to the Person asserting an untrue statement or alleged
untrue statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Securities to such Person if such
statement or omission was corrected in such final prospectus.
 

 
- 18 -

--------------------------------------------------------------------------------

 

 
(b) Indemnification by the Registering Holders.  The Company may require, as a
condition to including any Registrable Securities in any registration statement
filed pursuant to Section 2.1 or 2.2, that the Company shall have received an
undertaking satisfactory to it from the Registering Holders to indemnify and
hold harmless (in the same manner and to the same extent as set forth in
subdivision (a) of this Section 2.8) the Company, its directors, officers,
employees, agents, attorney and affiliates, each Person, if any, who
participates as an underwriter in the offering or sale of such securities and
each other Controlling Person of the Company or such underwriter, if any, with
respect to any statement or alleged statement in or omission or alleged omission
from such registration statement, any preliminary prospectus, final prospectus
or summary prospectus contained therein, or any amendment or supplement thereto,
if such statement or alleged statement or omission or alleged omission was made
in reliance upon and in conformity with written information furnished to the
Company by such Registering Holder or its directors, officers, employees,
agents, attorneys, affiliates or Controlling Persons specifically stating that
it is for use in the preparation of such registration statement, preliminary
prospectus, final prospectus, summary prospectus, amendment or supplement.  Such
indemnity shall remain in full force and effect, regardless of any investigation
made by or on behalf of the Company or any such director, officer, employee,
agent, attorney, affiliate or Controlling Person and shall survive the transfer
of such Registrable Securities by such Registering Holder.  Notwithstanding the
provisions of this paragraph (b), no Registering Holder shall be required to
indemnify any Person pursuant to this Section 2.8 for any amount in excess of
the amount by which the aggregate net proceeds received by such Registering
Holder in such offering exceeds the amount of any damages that such Registering
Holder has otherwise been required or agreed to pay by reason of any such untrue
or alleged untrue statement or omission or alleged omission.
 

 
- 19 -

--------------------------------------------------------------------------------

 

 
(c) Notices of Claims, etc.  Promptly after receipt by an indemnified party of
notice of a claim, demand or the commencement of any action or proceeding
involving a claim referred to in the preceding subdivisions of this Section 2.8,
such indemnified party will, if a claim in respect thereof is to be made by an
indemnified party against an indemnifying party, give prompt written notice to
the latter of such claim, demand or the commencement of such action, provided
that the failure of any indemnified party to give notice as provided herein
shall not relieve the indemnifying party of its obligations under the preceding
subdivisions of this Section 2.8, except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice.  In case any such
action is brought against an indemnified party, unless in the opinion of counsel
to such indemnified party a conflict of interest between such indemnified party
and indemnifying party may exist in respect of such claim, the indemnifying
party shall be entitled to participate in and to assume the defense thereof,
jointly with any other indemnifying party similarly notified to the extent that
it may wish, with counsel reasonably satisfactory to such indemnified party, and
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof other than
reasonable costs of investigation.  If the indemnifying party is not entitled
to, or elects not to, assume the defense of a claim, it will not be obligated to
pay the fees and expenses of more than one counsel with respect to such claim,
unless in the opinion of counsel to an indemnified party a conflict of interest
between such indemnified party and other indemnified parties may exist in
respect of such claim, in which event the indemnifying party shall be obligated
to pay the fees and expenses of an additional counsel for each such indemnified
party as to which such conflict exists.  No indemnifying party shall, without
the consent of the
 

 
- 20 -

--------------------------------------------------------------------------------

 

indemnified party, consent to entry of any judgment or enter into any settlement
with respect to any claim, demand, action or proceeding against the indemnified
party which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.  If the indemnifying party has agreed to
indemnify the indemnified party for any action or proceeding, then whether or
not such defense is assumed by the indemnifying party, the indemnifying party
shall not be liable for any settlement made without its consent, which consent
shall not be unreasonably withheld.
 
(d) Other Indemnification.  Indemnification similar to that specified in the
preceding subdivisions of this Section 2.8 (with appropriate modifications)
shall be given by the Company and each Registering Holder covered by a
registration statement with respect to any required registration or other
qualification of securities under any Federal or state law or regulation of any
governmental authority other than the Securities Act.
 
(e) Indemnification and Reimbursement Payments.  The indemnification and
reimbursement payments required by this Section 2.8 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or expense, loss, damage or liability is
incurred.
 
(f) Contribution.  If the indemnification provided for in this Agreement shall
for any reason be unavailable or insufficient to an indemnified party under
Section 2.8(a), 2.8(b) or 2.8(d) hereof in respect to any settlement, loss,
claim, damage or liability, or any action in respect thereof, or referred to
therein, then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid or payable by such indemnified
party as a result of such settlement, loss, claim, damage or liability, or
action in respect thereof, in such proportion

 
- 21 -

--------------------------------------------------------------------------------

 
    as shall be appropriate to reflect (i) the relative benefits received by the
Company on the one hand and each of the Registering Holders on the other hand,
from the offering of the Registrable Securities, and (ii) the relative fault of
the Company on the one hand and each of the Registering Holders on the other,
with respect to the statements or omissions which resulted in such settlement,
loss, claim, damage or liability, or action in respect thereof, as well as any
other relevant equitable considerations.  The relative benefits received by the
Company on the one hand and each of the Registering Holders on the other shall
be deemed to be in the same proportion as the sum of the total consideration
paid to the Company in respect of the Registrable Securities plus the total net
proceeds from the offering of the Registrable Securities (before deducting
expenses) received by the Company bears to the amount by which the total net
proceeds from the offering of the Registrable Securities (before deducting
expenses) received by the Registering Holders exceeds the consideration paid to
the Company in respect of such Registrable Securities, and in each case the net
proceeds received from such offering shall be determined as set forth on the
table of the cover page of the prospectus.  The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or the Registering
Holders, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or
omission.  The Company and the Registering Holders agree that it would not be
just and equitable if contribution pursuant to this Section 2.8 were to be
determined by pro rata allocation or by any other method of allocation which
does not take into account the equitable considerations referred to herein.  The
amount paid or payable by an indemnified party as a result of the settlement,
loss, claim, damage or liability, or action in respect thereof, referred to in
this Section 2.8 shall be deemed to include, for purposes of this Section 2.8,
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any
person.  Notwithstanding the provisions of this paragraph (f), no Registering
Holder shall be required to contribute an amount in excess of the amount by
which the aggregate net proceeds received by such Registering Holder exceeds the
amount of any damages that such Registering Holder has otherwise been required
or agreed to pay by reason of any such untrue or alleged untrue statement or
omission or alleged omission.
 

 
- 22 -

--------------------------------------------------------------------------------

 

 
2.9. Listing of Common Stock.  The Company covenants and agrees for the benefit
of the Holders, that it will, at its expense, as soon as is reasonably
practicable, cause the Registrable Securities registered from time to time upon
exercise of the rights granted hereby to be approved for listing upon the
effectiveness of a registration under this Agreement, subject to Section 2.l(e),
and use its best efforts to maintain such listing, on the American Stock
Exchange or such other national securities exchange on which the Company's
traded securities are listed or authorized for trading, or NASDAQ if at such
time the Company's traded securities are authorized for trading on NASDAQ,
subject to notice of issuance, if any, and the requirements of such exchange or
NASDAQ and will provide prompt notice to such exchange or NASDAQ of the issuance
thereof from time to time.
 
3. Definitions.  As used herein, unless the context otherwise requires, the
following terms have the following respective meanings:
 
- 23 -

--------------------------------------------------------------------------------


 
"Commission" shall mean the United States Securities and Exchange Commission or
any federal agency at the time administering the Securities Act.
 
"Company" shall have the meaning set forth in the preamble.
 
"Exchange Act" shall mean the United States Securities Exchange Act of 1934, as
amended, and any successor statute thereto.
 
"NASDAQ” shall mean the National Association of Securities Dealers Automated
Quotation System.
 
"Person" shall mean a corporation, an association, a partnership, a business, an
individual, a governmental or political subdivision thereof or a governmental
agency.
 
"Registrable Securities" shall mean the Shares or any stock issued by way of
stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization or
otherwise.  Registrable Securities shall cease to be Registrable Securities when
(a) a registration statement with respect to the sale of such securities shall
have become effective under the Securities Act and such securities shall have
been disposed of in accordance with such registration statement, (b) they shall
have been distributed to the public pursuant to Rule 144, (c) they shall have
been otherwise transferred and new certificates for them not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent disposition of them shall not require registration or qualification
of them under the Securities Act or any similar state law then in force, or (d)
they shall have ceased to be outstanding.
"Registering Holders" shall mean any Holder whose securities are included in a
registration statement contemplated by Section 2.1 or 2.2 hereof.
 
- 24 -

--------------------------------------------------------------------------------


 
"Registration Expenses" shall mean all expenses incident to the Company's
performance of or compliance with Section 2, including, without limitation, all
registration, filing and National Association of Securities Dealers, Inc. fees,
all fees and expenses of complying with securities or blue sky laws, all word
processing, duplicating and printing expenses, messenger and delivery expenses,
the fees and disbursements of counsel for the Company and of its independent
public accountants, including the expenses of any special audits or "cold
comfort" letters required by or incident to such performance and compliance, the
reasonable fees and disbursements of one counsel to represent all holders of
Registrable Securities but who shall be selected by 50% (by number of
Registrable Securities sought to be registered) of the Registering Holders at
any given time, premiums and other costs of policies of insurance obtained by
the Company against liabilities arising out of the public offering of the
Registrable Securities being registered (if the Company elects to obtain such
insurance) and any fees and disbursements of underwriters customarily paid by
issuers or holders of securities (including fees paid to a qualified independent
underwriter), but excluding applicable underwriting discounts and commissions
and transfer taxes, if any.
 
"Rule 144" shall have the meaning set forth in Section 4 hereof.
 
"Securities Act” shall mean the United States Securities Act of 1933, as
amended, and any successor statute thereto.
 
4. Rule 144.  So long as the common stock of the Company shall be registered
pursuant to the requirements of Section 12 of the Exchange Act, the Company will
file the reports required to be filed by it under the Exchange Act and will take
such further action as any Holder may reasonably request, all to the extent
required from time to time to enable such
 
- 25 -

--------------------------------------------------------------------------------


Holder to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by (a) Rule 144 under the
Securities Act, as such Rule may be amended from time to time or (b) any similar
rule or regulation hereafter adopted by the Commission ("Rule 144").  Upon the
request of any Holder the Company will deliver to such Holder a written
statement as to whether it has complied with such requirements.
 
5. Amendments and Waivers.  Except as otherwise provided herein, the provisions
of this Agreement may not be amended, modified or supplemented unless in a
writing signed by the Company and majority (except with respect to those
provisions requiring 66 2/3% approval for action) of the Holders (by number of
shares).  Except as otherwise provided herein, no waivers or consents to
departures from the provisions hereof may be given unless the Company has
obtained the written consent of at least majority (except with respect to those
provisions requiring 66 2/3 % approval for action) of the Holders (by number of
shares).  Each Holder shall be bound by any consent obtained in the manner
authorized by this Section 5, whether or not such Registrable Securities shall
have been marked to indicate such consent.
 
6. Nominees for Beneficial Owners.  In the event that any Registrable Securities
are held by a nominee for the beneficial owner thereof, the beneficial owner
thereof may, at its election by written notice to the Company effective upon
receipt by the Company, be treated as a Holder for purposes of any request or
other action by any Holder pursuant to this Agreement or any determination of
any number or percentage of shares of Registrable Securities held by any Holder
contemplated by this Agreement.  If the beneficial owner of any Registrable
Securities so elects, the Company may require assurances reasonably satisfactory
to it of such owner's beneficial ownership of such Registrable
Securities.  Prior to receipt by the Company of written
 
- 26 -

--------------------------------------------------------------------------------


notice contemplated hereby, any action taken by any nominee shall be binding
upon any such beneficial owner.
 
7. Registration Rights.  The Company will not grant any right of registration
under the Securities Act relating to any of its shares of capital stock or other
securities to any Person, other than pursuant to this Agreement or the SMC
Agreement, unless the registration rights agreement between the Company and such
other Person(s) contains an express provision to the effect that in any
registration to be effected by the Company, other than registrations on Form
S-4, Form S-8 or any successor or similar form, Holders of Registrable
Securities hereunder and under the SMC Agreement shall be entitled to have
included in any registration effected pursuant to Section 2.2 herein and the
equivalent incidental registration provision in the SMC Agreement 100% of the
securities requested by them to be so included prior to the inclusion of any
securities requested to be registered by the other Persons entitled to
registration pursuant to the incidental registration rights contained in any
such other registration rights agreement.  The Company will not amend or modify
any provisions of the SMC Agreement which may adversely affect the rights of DAG
under this Agreement.
 
8. Notices.  All communications provided for hereunder shall be sent by
first-class mail or overnight courier and (a) if addressed to DAG, addressed to
DAG in the manner set forth in the Agreement, or at such other address as DAG
shall have furnished to the Company in writing, or (b) if addressed to any other
Holder, the address that such Holder shall have furnished to the Company in
writing, or, until any such other Holder so furnishes to the Company an address,
then to and at the address of the last Holder who has furnished an address to
the Company, or (c) if addressed to the Company, to DWG Corporation, 6917
Collins Avenue,
 
- 27 -

--------------------------------------------------------------------------------


 Miami Beach, Florida 33141, Attention: Secretary or at such other address, or
to the attention of such other officer, as the Company shall have furnished to
each holder of Registrable Securities at the time outstanding.
 
9. Assignment.  This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective successors and
assigns.  In addition, and whether or not any express assignment shall have been
made, the provisions of this Agreement which are for the benefit of the parties
hereto other than the Company shall also be for the benefit of and enforceable
by any subsequent holder of any Registrable Securities, subject to the
provisions respecting the minimum numbers or percentages of shares of
Registrable Securities required in order to be entitled to certain rights, or
take certain actions, contained herein.
 
10. Descriptive Headings.  The descriptive headings of the several sections and
paragraphs of this Agreement are inserted for reference only and shall not limit
or otherwise affect the meaning hereof.
 
11. Governing Law.  This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of New York.
 
12. Jurisdiction.  (a)  Each of the parties hereto hereby irrevocably and
unconditionally:
 
(i) Submits itself in any legal action or proceeding relating to this Agreement,
or for recognition and enforcement of any judgment in respect hereof, to the
exclusive jurisdiction of the United States District Court for
- 28 -

--------------------------------------------------------------------------------


 the Southern District of New York, and appellate courts therefrom, and consents
and agrees to such action or proceeding being brought in such court; provided,
however, that if for any reason such courts shall not have or decline to
exercise jurisdiction in any legal action or proceeding, such legal action or
proceeding may be brought in any other court or jurisdiction in accordance with
applicable laws; and
 
(ii) Waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in the United States District Court for the Southern
District of New York or that any such action or proceeding brought in the United
States District Court for the Southern District of New York was brought in an
inconvenient court and agrees not to plead or claim the same.
 
(b) The Company hereby irrevocably and unconditionally:
 
(i) Designates and directs Prentice Hall Corporation, 15 Columbus Circle, New
York, New York 10023 as its agent to receive service of any and all process and
documents on its behalf, in any legal action or proceeding referred to in clause
(a) above in the State of New York and agrees that service upon such agent shall
constitute valid and effective service and that failure of such agent to give
any notice of such service to its principal shall not affect or impair in any
way the validity of such service or any judgment rendered in any action or
proceeding based thereon;
 
- 29 -

--------------------------------------------------------------------------------


 
(ii) Agrees to notify DAG promptly by registered or certified mail if such agent
in the City of New York shall cease to act as agent, and, in such event,
promptly to designate another agent in the City of New York to serve in place of
such agent and deliver to DAG written evidence of such substitute agent's
acceptance of such designation; and
 
(iii) Agrees that nothing herein shall affect DAG's right to effect service of
process in any other manner permitted by law, and DAG shall have the right to
bring any legal proceedings (including a proceeding for enforcement of a
judgment entered by the aforementioned court) against the Company, in such court
in accordance with applicable laws.
 
(c) DAG hereby irrevocably and unconditionally:
 
(i) Designates and directs Paul, Weiss, Rifkind, Wharton, & Garrison, 1285
Avenue of the Americas, New York, New York 10019-6064 as its agent to receive
service of any and all process and documents on its behalf, in any legal action
or proceeding referred to in clause (a) above in the State of New York and
agrees that service upon such agent shall constitute valid and effective service
and that failure of such agent to give any notice of such service to its
principal shall not affect or impair in any way the validity of such service or
any judgment rendered in any action or proceeding based thereon;
 
(ii) Agrees to notify the Company promptly by registered or certified mail if
such agent in the City of New York shall cease to act
- 30 -

--------------------------------------------------------------------------------


as agent, and, in such event, promptly to designate another agent in the City of
New York to serve in place of such agent and deliver to the Company written
evidence of such substitute agent's acceptance of such designation; and
 
(iii) Agrees that nothing herein shall affect the Company's rights to effect
service of process in any other manner permitted by law, and that the Company
shall have the right to bring any legal proceedings (including a proceeding for
enforcement of a judgment entered by the aforementioned court) against DAG in
such court in accordance with applicable laws.
 
13. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all such counterparts shall
together constitute one and the same agreement and shall become effective only
when one or more of the counterparts shall have been signed by each party and
delivered to the other party, it being understood that all the parties need not
sign the same counterpart.
 

 
- 31 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their respective officers thereunto duly authorized as of the date
first above written.
 
DWG CORPORATION
 
By:  /s/                                                                      
                                                                
Name:
Tide:
 
DWG ACQUISITIONxGROUP, L.P.
 
By:  /s/ Nelson Peltz                                                
                                                                
Name: Nelson Peltz
Tide:   General Partner
 
By:  /s/ Peter W.
May                                                                                                               
Name: Peter W. May
Tide:  General Partner
 

 
- 32 -

--------------------------------------------------------------------------------

 
